Latimer, J.
This suit was instituted by Boberts, founded upon alleged injuries done to his person and property by Ma*139loney, in which he alleged the damages to his person to be three thousand dollars and to his property five hundred dollars. The time of these acts was stated to have been in 1864; the petition was filed in 1866.
Defendant pleaded the statute of limitation and a general denial. There was a verdict and judgment for five hundred dollars, and defendant appealed, and assigns as errer:
First—The decision of the judge as to the statute of limitation.
Second—As to the regularity and legality of a deposition.
Third—In not sustaining objections to certain interrogatories in a deposition.
Fourth—In the general charges given and refused.
With regard to the statute of limitation, the act of 26th of February, 1863, Art. 631, would certainly apply as to the claim for damages to property; but the Ordinance Ro. 11, § 6, passed 30th of March, 1866, provides that “ in all civil actions the time between the 2d of March, 1861, and 2d of September, 1866, shall not be computed in the application of any statute of limitation.” As this suit was instituted in less than one year from the 2d of September, 1866, the plea interposing the act of limitation does not apply.
As to the second assigned error, that the certificate of the cleric to the deposition, is not legal and in compliance with the statute: since the appellant has not incorporated in the record the certificate, we are unable to adjudicate upon it, and must presume that the judge did not err.
The third error assigned, relates to the legality of the interrogatories propounded to a witness.
In 1 Greenleaf on Evidence, § 434, the author states: “ In the direct examination of a witness it is not allowed to put to him what are termed leading questions. The rule is to be understood in a reasonable sense; for if it were not allowed to approach the points at issue by such cpiestions the examinations would be most inconveniently protracted. The rule is not applied to that part of the examination which is merely introductory of that which is material.”
*140We have examined the interrogatories, and agree with the appellant that they are liable to criticism as they appear.
Bat we are not apprised of the surrounding circumstances. If the witness showed an unwillingness to testify, or if, from lapse of time, his memory seemed defective, so that it was necessary to remind him of some admitted facts: in either of these cases, the questions would not be improper.
But as this same author, in § 435, says, “ when and under what circumstances a leading question may be put, is a matter resting in the sound discretion of the court, and not a matter which can be assigned for error,” it is unnecessary for us to discuss the question further.
The last exception relates to the charge of the judge to the j™,y-
The counsel for appellant argues this cause as if the taking the property from iplaintiff was the real question and all else incidental.
This, it is supposed, is the result of the opinion so strongly m’ged that the violence to the person is barred by limitation.
While the truth is, the damage done to his property is really insignificant when compared to that done to the person, agreeably to the evidence. And it is for this damage principally that the suit was brought. The principles of law, we conceive, were well stated in the charge. Blackstone says: “ Whenever the common law gives a right or prohibits an injury, it also gives a remedy by action.” 3 Com. p. 123. Story says: “ The general rule of law is this, whoever does an injury to another is liable in damages to the extent of that injury.”
The charge of the judge conveyed the same idea, though, the language was somewhat imperative. From the verdict rendered we are led to infer that the judge considered it his duty to so charge the law that the jury should not have a chance to avoid their duty. When we consider that the testimony was unequivocal, and contained a detail of such oppDressions as causes us to wonder that such transactions are possible among civilized men; and then to see that for all these *141injuries the verdict slightly exceeded the sum proved as due for the property taken, from the plaintiff, our greater cause for wonder is, that the appellant did not rest satisfied with the verdict. We believe that no legal injustice has been done to the plaintiff in error by the verdict and judgment, and it is therefore affirmed.
Affirmed.